Citation Nr: 1413892	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus and plantar fasciitis with inferior calcaneal spurs, prior to May 6, 2013, and to an initial evaluation in excess of 30 percent from that date.

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1967 to May 2007, when he retired with more than 40 years of active service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  A November 2008 rating decision initially denied service connection for a bilateral foot disorder.  The claim was granted in April 2009, and in July 2013, the RO increased the initial evaluation to 10 percent, prior to May 6, 2013, and to 30 percent from that date.
 
The Veteran's numerous statements during the pendency of this appeal, such as the statement received by VA in October 2012, may be liberally interpreted as raising a claim of individual unemployability due to service-connected disabilities.  The Veteran testified regarding his unemployability at his 2013 hearing before the Board.  A TDIU rating is encompassed in the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to Rice, the Board assumes jurisdiction over the TDIU claim. 

The Veteran testified before the undersigned at a December 2013 Central Office hearing.  The hearing transcript is associated with the electronic (Virtual VA) file. 








FINDINGS OF FACT

1.  The Veteran's service-connected bilateral pes planus and plantar fasciitis were initially manifested by chronic tenderness of the plantar surface of each foot following his service discharge.

2.  From February 27, 2009, the medical evidence demonstrates increased foot pain, to include a stinging sensation, of such severity as to interfere with ambulation or requiring the Veteran to get off his feet to reduce the pain.  

3.  The Veteran's numerous service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a separate, initial, 10 percent evaluation for pes planus and plantar fasciitis of the right foot with inferior calcaneal spur, and for a separate, initial, 10 percent evaluation for pes planus and plantar fasciitis of the left foot with inferior calcaneal spur are met prior to February 27, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2013).

2.  The criteria for a separate, initial 20 percent evaluation for pes planus and plantar fasciitis of the right foot with inferior calcaneal spur, and for a separate, initial 20 percent evaluation for pes planus and plantar fasciitis of the left foot with inferior calcaneal spur are met from February 27, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2013).

3.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increases in the staged initial evaluations assigned for his service-connected foot disabilities, and contends that he is entitled to TDIU.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, the Veteran is challenging an initial staged evaluations assigned following the grant of service connection for bilateral foot disabilities.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of a claim.  VA met this duty by obtaining the Veteran's service medical records and affording the Veteran VA examination.  In addition, the Veteran submitted private treatment records and lay statements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No additional evidence has been identified.  

The Veteran testified before the undersigned in December 2013.  The Veteran described the severity of his foot disabilities, and the effect of those and other service-connected disabilities on his employability.  The discussion at the hearing demonstrates that the Veteran understood what evidence was necessary to substantiate the claims for increased ratings and for TDIU.  38 C.F.R. § 3.103 (2012); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).  





Claim for increased initial staged ratings

The law provides that disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A rating may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a higher initial evaluation requires consideration of staged ratings from the date of his service discharge, since he submitted this claim less than one year after discharge.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

Under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5276, a 10 percent evaluation is warranted for moderate unilateral or bilateral flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.

Under DC 5278, acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under metatarsal heads warrants a 20 percent evaluation if unilateral and a 30 percent rating if bilateral.  Claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity warrants a 30 percent evaluation if unilateral and a 50 percent rating if bilateral.

Under DC 5284 (other foot injuries), a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, and a 30 percent evaluation warranted for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  The words "moderate" and "severe" are not defined in the VA rating schedule.  Rather, the Board must evaluate all of the evidence 38 C.F.R. § 4.6.

At VA examination conducted in September 2008, the Veteran reported burning pain on the bottom of each foot, occurring about three times daily for a half-hour at a time.  He reported that the pain was elicited by physical activity, including standing or walking.  He denied swelling, stiffness, weakness, or fatigue with walking.  He reported exercising by biking or swimming rather than running.  X-rays of the feet revealed that each foot had a normal appearance, with the exception of an inferior calcaneal scar, which was asymptomatic.  Although the Veteran reported a burning sensation at the balls of his feet, there was no tenderness on palpation at the examination.  Alignment of the Achilles tendon was normal; there was no forefoot/midfoot alignment.  The examiner was unable to evaluate the Veteran's gait because he was wearing heavy "magnet wraps" on his neck and each extremity.  

The Veteran's bilateral foot disability is rated as pes planus.  DC 5276.  Bilateral pes planus with moderate pain on use warrants a 30 percent evaluation, but only if there is pain in conjunction with other symptoms of pes planus.  No symptom of pes planus other than plantar pain was found during this period.  Since the Veteran is not entitled to an initial rating in excess of 10 percent for pes planus, the Board has considered whether it would be more appropriate to rate the Veteran's pes planus and plantar fasciitis under DC 5284, which pertains to injuries of the foot not described by other diagnostic codes.  See 38 C.F.R. § 4.71a, DC 5284.  There is no diagnostic code which provides criteria for evaluation of plantar fasciitis.  

Under DC 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  In this case, the Board finds that the Veteran's lay testimony provided at his hearing places the evidence in equipoise to warrant a finding that there was moderate disability of each foot due to pain at the time of the VA examination.  According, a separate, compensable, 10 percent initial evaluation may be assigned for each foot under DC 5284, for moderate disability of each foot.  As the Veteran did not seek medical evaluation post-service prior to this VA examination, it is not credible that the Veteran's pain was severe during this period.  

No criterion for a rating in excess of 10 percent for either foot is met during this period, as the Veteran's feet were normal on x-ray, and the Veteran did not manifest objective findings of bowing of the Achilles tendon, hammertoes, malalignment, or any symptom of pes planus or plantar fasciitis other than pain.  Similarly, the fact that the Veteran did not seek medical treatment or evaluation for foot pain in inconsistent with a finding that the foot disabilities warrants referral for review for an extraschedular evaluation.  38 C.F.R. § 3.312(b).



Evaluation from February 27, 2009

On February 27, 2009, the Veteran sought medical evaluation for his feet.  He reported an increase in pain over the prior two to three months.  He manifested tenderness of the soles of the feet on palpation.  He had a limp on the left.  He reported that left foot pain was worse than right foot pain.  A diagnosis of plantar fasciitis was assigned, and the Veteran was referred for podiatry evaluation.  He was also referred for gait training and physical therapy in March 2009 and April 2009 due to knee pain and other lower extremity disorders.  

On Podiatry evaluation in May 2009, the Veteran complained of bilateral forefoot pain for the past six years, with an acute increase, especially in the left foot, for the last several months, with a sharp, burning, stabbing pain.  He reported increased pain with pressure and weight bearing on the left foot.  He reported use of a cane and a crutch depending on the level of pain.  The evaluation was severe metatarsalgia or Morton's neuroma.  A metatarsal pad was used to decrease the weightbearing load of the forefoot and metatarsal region on the left.  The Veteran reported some immediate improvement in the level of pain.  A week later, a custom foot insert for longitudinal arch support was fabricated for each foot.  The Veteran obtained custom shoes, gel sleeves, and other orthotics in 2012.
 
At VA examination in May 2013, the Veteran had pain on use of the feet, but not with manipulation, but the weight-bearing line was not over or medial to the great toe, there was no inward bowing of the Achilles tendon, there was no pronation or abduction, and no characteristic callosities.  The Veteran did manifest pes cavus with shortened plantar fascia, plantar fasciitis, and used crutches or a cane for assistance with weightbearing because his feet were painful.  The Veteran also had additional pain due to healing fractures of the 4th toe of one foot and the 5th toe of the other foot.  Degenerative changes of both feet were present on radiologic examination.  

The records of podiatric treatment, and the 2013 VA examination report, as well as the Veteran's testimony at his hearing, make it clear that the Veteran has pain in both feet, worse with weightbearing and use.  He has shortened plantar fascia, but does not manifest any characteristic of pes planus other than tenderness of the plantar surfaces of the feet.  Because the Veteran does not have characteristic callosities, marked pronation or abduction, bowing or displacement of the Achilles tendon, or spasm of the Achilles tendon, the Veteran does not meet the criteria for a 50 percent rating for pes planus under DC 5276.  Since he does not meet the criteria for a 50 percent rating under DC 5276, it is more favorable to the Veteran to assign a 20 percent rating for each foot under DC 5284.  

When a foot injury is productive of a moderately severe foot disability, a 20 percent rating is warranted under DC 5284.  The plantar foot pain described by the Veteran is consistent with moderately severe foot disability, since the Veteran must use assistive devices to take pressure off his feet, even with the use of custom orthotics.  However, his foot pain has not resulted in weakness of the foot or inability to bear weight resulting in atrophy.  His symptoms are chronic, but do not result in inability to bear weight, use the feet for ambulation and transfers, and have not required surgery or treatment other than conservative treatment.  

The Board notes that the Veteran has suffered increased foot pain after fracturing the 4th toe on one foot and after surgical repair of the 5th toe of the other foot.  He has not sought service connection for those fractures.  Pain and limitations due to those fractures do not warrant a 30 percent rating in each foot, which would be warranted if the service-connected disabilities were productive of a severe disability.  The Veteran does not contend that his pain is so severe as to approximate loss of use of a foot, so the criterion for a 40 percent evaluation is not met as to either foot.  See Note following DC 5284.  The record does not disclose any symptom which is not encompassed in the assigned 20 percent rating for each foot.  Although the Veteran contends that his foot pain is severe as to warrant a 50 percent evaluation under DC 5276, the lack of evidence of other symptoms of pes planus is adverse to such rating.  To the extent that the Veteran's testimony raises a claim that service-connected foot disabilities warrant an evaluation on an extraschedular basis, those contentions are addressed in the TDIU claim below.  It would be adverse to the Veteran to Remand the claim for consideration of an extraschedular evaluation of foot disabilities after February 27, 2009, and to Remand the TDIU claim.  38 C.F.R. § 3.312(b).

2.  TDIU

Currently, the Veteran has been granted service connection for:  piriformis syndrome, sciatic nerve pain and radiculopathy, right and left lower extremities, each evaluated as 20 percent disabling, right knee strain, evaluated as 10 percent disabling, and pes planus and plantar fasciitis of the right foot with inferior calcaneal spur, evaluated as 10 percent or 20 percent disabling, left knee patellofemoral syndrome, and left ankle sprain, each evaluated as 10 percent disabling.  Thus, a 35 percent combined evaluation (which is rounded to 40 percent), or higher evaluation, is in effect for each lower extremity at all times during the pendency of this appeal.  In addition, service connection has also been granted for cervical strain and lumbar spine degenerative disc disease, right shoulder degenerative disease, right elbow strain and medical epicondylitis, hearing loss, tinnitus, and skin disabilities of the hands and feet.  A combined evaluation of 70 percent or greater is assigned for all service-connected disabilities, considered in combination.  As evaluations assigned to disabilities affecting the same extremity are equivalent to a single disability, so the Veteran has a single disability which is 40 percent disabling, and a total disability evaluation of 70 percent or higher, during the pendency of this appeal.  

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran has no post-service employment.  He described his duties and experience during service as a logistics manager in automotive maintenance, which included review of IT systems used to manage parts and supplies.  He explained that this type of employment requires standing, walking, bending, stooping, and light lifting.  The Veteran's cervical and lumbar disabilities preclude bending and stooping, his right sciatic pain and left sciatic pain with piriformis syndrome and right and left knee and ankle disabilities preclude walking more than 50 feet, or prolonged sitting or driving.  The service-connected foot disabilities also prevent prolonged walking or weightbearing.  Additionally, the Veteran, who is right-handed, has service-connected disabilities of the right elbow and right shoulder.  The medical evidence establishes that the Veteran cannot perform heavy manual labor or semi-skilled labor, and would have limitations even in a sedentary job.  However, he has no education or experience which would prepare him for sedentary employment.  While he has management and logistic expertise, there are no jobs of that type which would not require the Veteran to frequently perform actions impaired by the service-connected disabilities.  Thus, the Veteran's service-connected cervical and lumbar disabilities, together with disabilities in each lower extremity, considered together, precludes manual labor or employment requiring operation of machinery or driving, and preclude as well any sedentary work involving logistics or automotive parts.  

The Veteran's education and experience do not provide a basis for sedentary employment that would not require interaction with others.  Therefore, the Board finds that the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities, even though he retired from his last employment, his 40 years of service.  He meets the criteria for an award of TDIU.












							[CONTINUED ON NEXT PAGE]
ORDER

Prior to February 27, 2009, the initial evaluation is increased from 10 percent for bilateral pes planus and plantar fasciitis to a separate, initial, 10 percent evaluation for pes planus and plantar fasciitis of the right foot with inferior calcaneal spur; and a separate, initial, 10 percent evaluation for pes planus and plantar fasciitis of the left foot with inferior calcaneal spur, subject to law and regulations governing the effective date of an award of compensation.  

From February 27, 2009, the initial evaluation is increased from 10 percent for bilateral pes planus and plantar fasciitis to an initial 20 percent evaluation for pes planus and plantar fasciitis of the right foot with inferior calcaneal spur; and an initial 20 percent evaluation for pes planus and plantar fasciitis of the left foot with inferior calcaneal spur, subject to law and regulations governing the effective date of an award of compensation.   

Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU) is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


